GAUDIN, Judge.
Appellant Earl L. Crumb was involved in a two-car accident on December 4, 1986. He was a guest passenger in an automobile struck by one that ran through a stop sign.
The following day (December 5th), Crumb sought medical help and was subsequently treated by Dr. Salvadore LaRocca.
In a relatively brief trial on April 26, 1988, only Crumb and Dr. LaRocca testified. The jury awarded nothing and this appeal was taken. We reverse the jury verdict and award $3,500.00 plus legal interest and court costs.
Crumb, unemployed at time of the trial, said that he was disoriented following the collision and that his neck “started hurting.” Dr. LaRocca testified that Crumb had muscle spasms, tenderness and headaches and later numbness in the hand be*758cause of nerve irritation in the neck. Dr. LaRocca described his treatment.
Unfortunately for Crumb, he had had neck and back problems long before this accident and he had been a patient of Dr. LaRocca since 1971. On three occasions, between August of 1983 and October of 1985, Dr. LaRocca had written to the Social Security Administration advising that Crumb was totally disabled due to the degenerative condition of his neck and back. These realities no doubt influenced the jury verdict.
Nonetheless, Crumb did suffer as a result of the December 4, 1986 accident. Pain was superimposed on an already damaged neck and back and for this Crumb should be compensated. It was clearly wrong for the jury to award absolutely nothing.
Considering Crumb’s testimony and that of Dr. LaRocca, an award in the $3,500.00 to $7,500.00 range was justified. Rather than remand for a new trial, we believe it appropriate, in the interest of judicial economy and in line with pain jurisprudence, to award $3,500.00, the lowest amount warranted by the facts and medical circumstances of this case.
Accordingly, the jury verdict is set aside and in its place we render judgment in favor of Earl L. Crumb and against State Farm Insurance Company in the full sum of Three Thousand Five Hundred and No/100 ($3,500.00) Dollars, plus legal interest from judicial demand until paid and all costs of this proceeding, including costs of this appeal. Dr. LaRocca is awarded $250.00 for providing expert medical testimony.
REVERSED AND RENDERED.